Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney John Gorecki on 06/01/2022. The application has: 
Claims 1-19 are allowed.
Claims 8-12 and 14 are amended as follow:

    Claim 8.  (Currently Amended)  The non-transitory tangible computer readable storage medium of claim 6, further comprising determining whether the write IO operation is a partial write operation or a full write operation;
in response to determining that the write IO operation is a full write operation, the method further comprising destaging the write operation to the new back-end allocation; and
in response to determining that the write IO operation is a partial write operation, the method further comprising:
reading a previous location of the previous data identified by the respective direct image lookup entry; 
merging the previous data and data associated with the write IO operation; and
destaging the merged data to the new back-end allocation.
 
Claim 9.  (Currently Amended)  A cascaded snapshot environment, comprising:
a set of snapshots, each snapshot having a device level source sequence number identifying a location of the snapshot within the cascaded snapshot environment and a Direct Image Lookup (DIL) data structure, each DIL data structure containing DIL entries for each track of data associated with the respective snapshot, each DIL entry identifying a location of data associated with a respective track within the cascaded snapshot environment; and
an undefined target device linked to a first of the snapshots in the cascaded snapshot environment, the undefined target device having a device level target sequence number, a set of track level sequence numbers, and a copy of the DIL data structure of the first of the snapshots;
the undefined target device containing control logic configured to:
implement a read operation on a first track by comparing a respective track level sequence number value of the first track with the device level target sequence number to determine whether the data for the first track is on the undefined target device or not on the undefined target device; and	
in response to determining that the data for the first track is not on the undefined target device, use a respective DIL entry to locate the data for the first track within the cascaded snapshot environment.

Claim 10.  (Currently Amended)  The cascaded snapshot environment of claim 9, wherein the control logic is further configured to implement a write operation on a first track by comparing the respective track level sequence number value of the first track with the device level target sequence number to determine whether a operation first track of the undefined target device or has not previously been implemented on the first track of the undefined target device.

Claim 11.  (Currently Amended)  The cascaded snapshot environment of claim 10, wherein the control logic is further configured such that, in response to determining that a write operation has previously been implemented on the first track of the undefined target device, the write operation is implemented by destaging the write operation to a backend allocation associated with the previous write operation.

Claim 12.  (Currently Amended)  The cascaded snapshot environment of claim 10, wherein the control logic is further configured such that in response to determining that a write operation has not previously been implemented on the first track of the undefined target device, the write operation is implemented by destaging the write operation to a new backend allocation.

Claim 14.  (Currently Amended)  The cascaded snapshot environment of claim 12, wherein the control logic is further configured to determine whether the write operation is a partial track write operation or a full track write operation, and in response to determining that the write operation is a partial track write operation, the control logic is further configured to obtain previous data associated with the first track and merge the previous data of the first track with new data associated with the write operation prior to destaging the write operation to the new backend allocation.
                                  
                                   
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The closest prior art, Dain et al, pub. 2015/0286425, discloses a IBM FlashCopy copy function to backing up a target volume in a computing environment. The target volume is dynamically allocated for a new FlashCopy backup by reusing an existing FlashCopy target volume containing older FlashCopy backups that have been previously ingested into a repository and are not currently being used as a source for at least one of a mount task, a clone task, and a restore task. A copy of a source disk is made on a target disk in which a target disk later becomes the source disk for a further FlashCopy in case of cascaded implementations. Dain, however, does not disclose/suggest the exact limitations as cited in the independent claims 1, 9 and 15.
Any comments considered necessary by applicant must be summited no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN V DOAN whose telephone number is (571)270-7250.  The examiner can normally be reached on Monday, Thursday and Friday from 10:45 AM to 4:45PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAN V DOAN/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136